Citation Nr: 0612405	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  02-17 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected residuals of a right knee 
injury, with instability.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative joint disease 
and chondrocalcinosis of the right knee.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to the veteran's service-connected type 
II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
January and April of 2002.  

The Board remanded this case for additional development of 
the record in March 2004.  



FINDINGS OF FACT

1.  The service-connected residuals of a right knee injury, 
with instability, are productive of severe symptomatology, 
but such symptomatology does not encompass ankylosis or 
nonunion of the tibia and fibula.  

2.  The veteran's October 2001 VA examination revealed motion 
of the right knee from zero to 90 degrees, with pain; 
however, he refused repeat range of motion testing on repeat 
examination, and his degenerative changes of the right knee 
have otherwise not been shown to result in further limitation 
of motion of the knee.  

3.  The veteran's current hypertension has not been shown to 
be first manifest in service or within one year thereafter, 
and the competent medical evidence of record, on balance, 
also does not support a causal relationship between this 
disorder and the veteran's service-connected type II diabetes 
mellitus.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for the service-connected residuals 
of a right knee injury, with instability, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a including 
Diagnostic Code 5257 (2005).  

2.  The criteria for the assignment an initial evaluation in 
excess of 10 percent for the service-connected degenerative 
joint disease and chondrocalcinosis of the right knee have 
not been met.  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a including  
Diagnostic Codes 5003, 5260, 5261 (2005).

3.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred therein; nor is it proximately due to or the result 
of the veteran's service-connected type II diabetes mellitus.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued in April 2004 and June 2005.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, any absence of such notification is not prejudicial 
in this case.  

In the rating decisions issued in January 2002 and November 
2004, the veteran was notified of the assigned initial 
evaluations for his service-connected right knee disorders 
and the effective dates of those evaluations.  He has been 
made fully aware that both a disability evaluation and an 
effective date for that evaluation are assigned in cases 
where service connection is granted.  

As to service connection cases, the Board observes that no 
disability rating or effective date is assigned when service 
connection is denied.  Also, in cases where service 
connection is granted, it is the responsibility of the agency 
of original jurisdiction (here, the RO) to address any notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  Id.  

Recently, in Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), was required.  The Federal Circuit 
further held that such a letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  Id.  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decisions.  However, the Board observes that 
such letters were issued pursuant to the Board's March 2004 
remand and were followed up by multiple readjudications, the 
most recent of which was included in an August 2005 
Supplemental Statement of the Case.  

Moreover, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claims and assist him in developing relevant 
evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Claims for higher initial evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In the appealed January 2002 rating decision, the RO granted 
service connection for degenerative joint disease and 
chondrocalcinosis of the right knee based upon service 
medical records showing that this disorder preexisted service 
and was aggravated therein.  A 10 percent evaluation was 
assigned, effective in January 2001.  

The RO based the assigned 10 percent evaluation on the 
findings from an October 2001 VA examination, during which 
the veteran reported having a constant dull aching in the 
right knee, with soreness and limping after standing after a 
long time.  He asserted that pain resulting from this 
disability affected his work as a security guard.  

The examination revealed the veteran's right knee joint was 
swollen, but not warm or red.  It was tender to palpation.  
The range of motion studies revealed extension to 0 degrees 
and flexion to 90 degrees, with pain.  Drawer and McMurray 
testing was negative.  The examiner further noted limping and 
range of motion of the right knee limited by pain.  

The X-ray studies of the right knee from October 2001 
revealed degenerative changes involving all three 
compartments and chondrocalcinosis.  The examiner rendered a 
corresponding diagnosis and noted that, because of this 
disorder, the veteran had cut down his working hours because 
of the amount of standing his job required.  

In a September 2002 statement, the veteran's work manager 
noted that he was now working on a part-time basis, as he had 
"health problems relating to his diabetes and problems with 
his knee" that hindered his ability to perform on a regular 
basis.  

Specifically, the veteran's knee prevented him standing or 
walking for any length of time without resulting in serious 
pain.  It was also noted that the veteran's right knee was 
unstable when in a flexed state under his weight.  

The veteran underwent a VA orthopedic examination in April 
2004, during which he described pain and instability of the 
right knee.  On examination, the veteran declined range of 
motion testing of the knee.  Drawer and Lachman testing were 
noted to be negative for laxity or objective signs of pain.  

The examiner stated that, without range of motion testing, 
endurance, weakness, and fatigability could not be assessed.  
There was no ankylosis, heat, redness or effusion of the 
knee.  

The X-ray studies of the right knee were noted to show 
advanced degenerative joint disease, with narrowing of both 
medial and lateral compartments, patellar calcification and 
lipping of the epicondylar and tibial surfaces of the knees.  

The examiner noted that the service-connected 
chondrocalcinosis and "advanced" degenerative joint disease 
were severely disabling due to daily pain upon weightbearing 
and calcium deposits causing grinding pain, more than 
instability.  The instability, subluxation and pain of the 
right knee would not individually be completely disabling or 
prevent employment.  

In a November 2004 rating decision, the RO assigned a 
separate 30 percent evaluation for residuals of a right knee 
injury with instability on the basis of evidence of severe 
recurrent subluxation or lateral instability of the knee.  

As the 30 percent evaluation represents less than the maximum 
available under applicable diagnostic criteria and stems from 
the initially appealed right knee evaluation, this evaluation 
is also at issue on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The RO has considered each of the veteran's ratings 
individually.  As to the 30 percent for instability, this 
represents the maximum available, in cases of severe 
recurrent subluxation or lateral instability, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

The Court has held that Diagnostic Code 5257 contemplates the 
criteria of 38 C.F.R. §§ 4.40 and 4.45, which concern the 
applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to 
pain.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Accordingly, the only other bases for an initial evaluation 
in excess of 30 percent are ankylosis of the knee in flexion 
between 10 and 20 degrees (40 percent under Diagnostic Code 
5256), or nonunion of the tibia and fibula with loose motion 
requiring a brace (40 percent under Diagnostic Code 5262).  

There has been no showing, however, that the veteran's 
disability is productive of either ankylosis or nonunion of 
the tibia and fibula, thus precluding a higher evaluation 
under either section.  

As to the service-connected right knee degenerative joint 
disease, an initial evaluation of 10 percent has been 
assigned under Diagnostic Code 5003.  

Under this section, degenerative arthritis established by x-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined and not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

A higher evaluation of 20 percent is assigned in cases of x-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.  

In this case, the veteran's disability has not been shown to 
concern two or more joints, and consideration is instead 
warranted under Diagnostic Codes 5260 and 5261 for limitation 
of motion.  

Under Diagnostic Code 5260, limitation of flexion to 45 
degrees warrants a 10 percent evaluation, whereas limitation 
of extension to 30 degrees warrants a 20 percent evaluation.  

Under Diagnostic Code 5261, limitation of extension to 10 
degrees warrants a 10 percent evaluation, whereas limitation 
of extension to 15 degrees warrants a 20 percent evaluation.  

Here, the October 2001 VA examination revealed right knee 
extension to 0 degrees and flexion to 90 degrees.  Taking 
into account the veteran's complaints of pain and the 
degenerative changes shown on x-ray study, these findings do 
not support the assignment of a rating higher than the 
current 10 percent on the basis of limitation of motion.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

During the April 2004 VA examination, the veteran refused the 
requested range of motion testing of the right knee.  
Consequently, the examination report contains no findings 
that would support a higher evaluation under Diagnostic Codes 
5260 and 5261.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (a veteran seeking help cannot passively wait for it 
in those circumstances where his efforts are needed in 
obtaining putative evidence).

The Board is aware of the examiner's description of the 
veteran's degenerative changes of the right knee as 
"advanced" and of the overall disability as "severe."  
That notwithstanding, the RO, in the November 2004 rating 
decision, incorporated the finding of a severe disability in 
assigning a separate 30 percent evaluation under Diagnostic 
Code 5257.  

Additionally, the examination reports do not confirm a 
finding of dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  
Accordingly, a 20 percent evaluation is not warranted under 
Diagnostic code 5258.  

Finally, the Board is aware that the VA Office of General 
Counsel has held that separate disability evaluations may be 
assigned in certain cases of limitation of both flexion and 
extension of the knee.  See VAOPGCPREC 9-2004 (Sept. 17, 
2004).  

However, there is no basis for separate evaluations for 
flexion and extension in this case, as the veteran does not 
have sufficient limitation of flexion (60 degrees) for a zero 
percent evaluation under Diagnostic Code 5260, or limitation 
of extension (5 degrees) for a zero percent evaluation under 
Diagnostic Code 5261.  Rather, the evidence confirms 
extension to zero degrees and flexion to 90 degrees.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Overall, the evidence does not support either an initial 
evaluation in excess of 30 percent for the service-connected 
residuals of a right knee injury, with instability; or an 
initial evaluation in excess of 10 percent for the service-
connected degenerative joint disease and chondrocalcinosis of 
the right knee.  Accordingly, the claims for those benefits 
must be denied.  38 C.F.R. § 4.7.  


III.  Entitlement to service connection for hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such cardiovascular 
diseases as hypertension, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the veteran's service medical records contain 
no elevated blood pressure readings or other notations 
suggesting hypertension.  The February 1967 enlistment 
examination revealed blood pressure of 130/74, while the 
January 1970 separation examination report indicates blood 
pressure of 132/80.  

Subsequent to service, the earliest medical records 
indicating treatment for hypertension date from April 2001.  
The Board also notes that the veteran appears to have a 
longstanding history of cardiovascular problems, albeit not 
one dating back to service; a VA treatment record from August 
2001 indicates past myocardial infarctions fifteen and eight 
years earlier.  

The veteran's October 2001 VA examination report reflects a 
reported history of hypertension diagnosed twelve years 
earlier.  The examiner concluded that, while it was more 
likely than not that hypertension aggravated the veteran's 
coronary artery disease (for which service connection is 
separately in effect), it was less likely than not that 
hypertension was secondary to diabetes mellitus in view of 
the fact that diabetes mellitus was diagnosed only five years 
earlier.  

The Board observes that there is no clear indication from 
this examination report that the examiner reviewed the claims 
file, however.  

In an October 2002 letter, Bryan J. H. Broadbent, M.D.B., 
noted that the veteran had a history of hypertension and 
hyperlipidemia, including four-vessel bypass surgery in 1993, 
and that his type II diabetes mellitus "[was] certainly a 
major contributing factor towards his heart disease and his 
two subsequent myocardial infarctions," as diabetes mellitus 
was a well-known primary risk factor for heart disease and 
stroke.  

Following the Board's March 2004 remand, in April 2004, the 
veteran underwent a further VA hypertension examination, with 
an examiner who reviewed his claims file.  

The examiner diagnosed hypertension without cardiomyopathy 
and opined that it was as likely as not that hypertension, 
diabetes mellitus and coronary artery disease were 
"concomitant illnesses" which all began to be treated in 
1992.  The etiology of these problems "seem[ed] to be one of 
Syndrome X."  The examiner further noted that diabetes 
mellitus did not precede or cause hypertension.  

By request of the RO, the examiner further clarified this 
opinion in a February 2005 addendum.  It was noted that, 
following consultations with a cardiologist and other 
treatment providers, the veteran's hypertension was an 
essential (benign) hypertension which was not caused or 
aggravated by service-connected diabetes mellitus or coronary 
artery disease.  

In this case, the veteran's VA examiners have not found his 
hypertension to be caused or aggravated by a service-
connected disorder.  

By contrast, the veteran has argued in a Marcy 2003 lay 
statement that the opinion from Dr. Broadbent indicating that 
"heart disease" was caused by diabetes mellitus supports 
his claim for service connection for hypertension.  Several 
considerations must be addressed in cases where there are 
competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  

The Board, however, may favor the opinion of one competent 
medical professional over that of another so long as an 
adequate statement of reasons and bases is provided.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  

That notwithstanding, the Court has declined to adapt a 
"treating physician rule" under which a treating 
physician's opinion would presumptively be given greater 
weight than that of a VA examiner or another doctor.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998); Guerrieri 
v. Brown, 4 Vet. App. 467-471-3 (1993).  

In the present case, the Board finds the April 2004 VA 
examination report and subsequent addendum to have more 
probative value than the other cited opinion.  The Board has 
reached this determination in view of the fact that the 
veteran's claims file was reviewed by the examiner, and the 
examiner further noted that diabetes mellitus, as well as 
coronary artery disease, did not play a causal role because 
the veteran's hypertension, which did not involve 
cardiomyopathy, was essential (benign) in nature.  See Miller 
v. West, 11 Vet. App. at 348.  Thus, the examiner presented a 
clear rationale for the stated opinion.  

The Board is also aware of the limitations of Dr. Broadbent's 
opinion.  This statement contains a reference to the etiology 
of "heart disease," but in no portion of the opinion is it 
suggested specifically that hypertension itself was caused or 
aggravated by diabetes mellitus.  

The wording of this opinion is significant enough, and 
arguably vague enough, that VA previously determined that 
additional clarification was warranted, in the form of a 
further VA hypertension examination and etiology opinion.  

Particularly in view of the subsequent VA examiner's opinion, 
however, Dr. Broadbent's opinion is not specific enough as to 
hypertension to have significant probative value in regard to 
the present claim (as opposed to the previously granted claim 
for service connection for coronary artery disease, for which 
the opinion specifically provides support).  

Currently, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in the 
aforementioned March 2003 lay statement, as well as other lay 
submissions.  

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service-connection for hypertension, to 
include as secondary to his service-connected type II 
diabetes mellitus, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

An initial evaluation in excess of 30 percent for the 
service-connected residuals of a right knee injury, with 
instability, is denied.  

An initial evaluation in excess of 10 percent for the 
service-connected degenerative joint disease and 
chondrocalcinosis of the right knee is denied.  

Service connection for hypertension, to include as secondary 
to the veteran's service-connected type II diabetes mellitus, 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


